Citation Nr: 1132954	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August to December 1951.  The appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York. In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In February 2008, the Board denied the claim for service connection for the cause of the Veteran's death, to include entitlement under the provisions of 38 U.S.C.A. § 1151.  The appellant appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In August 2009, the Court vacated the Board's February 2008 decision and remanded the case for readjudication in compliance with directives specified in an August 2009 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its previous decision the Board determined that a medical opinion was not reuired.  It applied the provisions of 38 U.S.C.A. § 5103A(d) (West 2002), which provide criteria for when an opinion is needed in a claim for service connection.  See 38 U.S.C.A. § 1310 (West 2010) (providing that the criteria for determining eligibility for DIC on the basis of service connection for the cause of death will be the same as those applicable to claims under Chapter 11 of 38 U.S.C.A.)

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), issued several days before the Board's decision was dispatched, the Federal Circuit held that 38 U.S.C.A. § 5103A(d) did not apply to claims for DIC based on service connection for the cause of death.  Instead, the provisions of 38 U.S.C.A. § 5103A(a) (West 2010) controlled when an opinion was necessary in a claim for service connection for the cause of death.  That section contains a general requirement that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  (The Federal Circuit in DeLaRosa found no prejudice in the application of the 38 U.S.C.A. § 5103A(d) standard rather than 38 U.S.C.A. § 5103A(a) standard, because the 38 U.S.C.A. § 5103A(d) standard was more restrictive, the Board had found that there was no medical evidence to support the appellant's theory that the Veteran had PTSD that had caused him to commit suicide, and the Board had found that mental unsoundness had not caused the suicide).

In this case the Joint Motion necessarily entails a finding that the appellant was prejudiced by the application of the 38 U.S.C.A. § 5103A(d) standard rather than the 38 U.S.C.A. § 5103A(a).  See Shinseki v. Sanders, 556 U.S. 396, 129 S.Ct. 1696, 1708 (2009)(holding that the United States Court of Appeals for Veterans Claims  must take due account of the rule of prejudicial error).  

The Veteran died in December 2004.  His death certificate listed the immediate cause of his death as sepsis, due to or as a consequence of renal failure, due to or as a consequence of esophageal cancer.  There were no other conditions listed as contributing to the Veteran's death.

At the time of his death, the Veteran was not service-connected for any disability, but was in receipt of compensation for lichen planus as if this disability were service-connected under the provisions of 38 U.S.C.A. § 1151.

The appellant primarily contends that the Veteran's lichen planus or the medication prescribed to the Veteran by VA which caused the lichen planus (Etodolac) caused or contributed to his fatal disabilities.  A remand is necessary to obtain a medical opinion as to the etiology of the Veteran's fatal disabilities.  

Evidence associated with the Veteran's claims file, including an October 1981 letter from the Social Security Administration (SSA), reflects that he was granted SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

A November 2004 VA oncology consultation note indicates that the Veteran was first hospitalized and treated for symptoms associated with a mass in the area of the esophagus in October 2004.  In a March 2006 statement, the appellant's representative reported that the Veteran had received all of his treatment at the VA Medical Centers in Bath, NY (VAMC Bath) and Buffalo, NY (VAMC Buffalo).  

The VA treatment records from the Albany Vista electronic records system in the Veteran's claims file are dated up to March 2004 and from November 2004 to the date of the Veteran's death in December 2004.  There are no VA treatment records dated in October 2004 in the claims file.  Therefore, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a condition not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a Veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The parties to the Joint Motion agreed that a March 2005 VCAA notice letter received by the appellant did not contain all of the information required by the decision in Hupp and that adequate notice must be provided prior to the Board's further consideration of this matter.  Specifically, the letter did not provide notice that at the time of his death, the Veteran was in receipt of compensation for lichen planus as if this disability were service-connected under the provisions of 38 U.S.C.A. § 1151.  Furthermore, the letter did not provide an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a condition not yet service-connected.  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action: 

1.  The appellant should be provided a VCAA notice letter that tells her what disabilities were service-connected at the time of the Veteran's death and for what compensable disabilities the Veteran was receiving disability compensation at the time of his death (i.e. lichen planus), an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected or otherwise compensable condition, and an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected (to include the evidence and information required to substantiate a claim under 38 U.S.C.A. § 1151).  

A copy of this letter must be included in the claims file. 
 
2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  

If these records are unavailable, this must also be documented in the claims file and the appellant should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claims, and she should be notified to submit any additional records that are in her possession.  All such notification must be documented in the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for sepsis, kidney, esophagus, or skin problems, or those involving the use of Etodolac, contained in the Albany Vista system, including from VAMC Bath and VAMC Buffalo, from March to November 2004.  

If any such records are unavailable, the appellant should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claims, and she should be notified to submit any additional records that are in her possession.  All such notification must be documented in the claims file.

4.  After any information received from SSA and any additional VA treatment records have been obtained and associated with the Veteran's claims folder, or efforts to obtain such records have been exhausted, the claims folder, including this remand, should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.

The opinion provider should opine as to whether the Veteran's fatal sepsis, renal failure, and/or esophageal cancer had their onset in service or were related to a disease or injury in service.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed lichen planus contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death). 

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's use of prescribed Etodolac contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death).  If so, the opinion provider  should also opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death was either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.

The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for sepsis or kidney, esophagus, or skin problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the appellant's reports, he or she should provide a reason for doing so.

5.  The Agency of Original Jurisdiction (AOJ) should review the opinions to ensure that they contain the information requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

